

117 HR 1935 IH: Guard the Border Act
U.S. House of Representatives
2021-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1935IN THE HOUSE OF REPRESENTATIVESMarch 16, 2021Mr. Murphy of North Carolina (for himself and Mr. Biggs) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo direct the Secretary of Defense to reassign 95 percent of the members of the National Guard deployed to the National Capital Region to the southern land border of the United States, and for other purposes.1.Short titleThis Act may be cited as the Guard the Border Act.2.Reassignment of members of the National Guard deployed to the National Capital Region(a)In generalNot later than 14 days after the date of the enactment of this Act, the Secretary of Defense shall reassign 95 percent of covered members to support U.S. Customs and Border Protection in—(1)securing the southern land border of the United States; and(2)management and care for migrants at such border.(b)Study; reportNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall submit to Congress a report containing the results of a study assessing the effects of the reassignment under subsection (a).(c)DefinitionsIn this section:(1)The term covered duty means duty performed—(A)in the National Capital Region; and(B)in support of the mission in response to the attacks on January 6, 2021, on the Capitol Buildings and the United States Capitol Grounds (described in sections 5101 and 5102 of title 40, United States Code).(2)The term covered member means a member of the National Guard deployed to the National Capital Region—(A)on or after January 6, 2021; and(B)to perform covered duty.(3)The term National Capital Region has the meaning given that term in section 2674 of title 10, United States Code.